FILED
                                                                        JULY 20, 2021
                                                                In the Office of the Clerk of Court
                                                               WA State Court of Appeals, Division III

         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

STATE OF WASHINGTON,                          )         No. 37615-0-III
                                              )
                      Respondent,             )
                                              )
              v.                              )         UNPUBLISHED OPINION
                                              )
BRANDON MICHAEL FORD,                         )
                                              )
                      Appellant.              )

       LAWRENCE-BERREY, J. — Brandon Ford appeals his conviction for fourth degree

assault, asserting he received ineffective assistance of counsel. We disagree and affirm.

                                          FACTS

       Randi Empting and Brandon Ford lived together in a rental home in Spokane

Valley, Washington. One evening, Ford returned home to find Comcast had turned off

their Internet service. This led to an argument between the two about whose

responsibility it was to pay the bill. The argument became heated and Ford tried to

remove Empting from the rental. Empting refused, so Ford temporarily left.

       While gone, he and Empting texted back and forth, with Empting trying to

convince Ford to let her stay and Ford telling her to leave. Ford returned once, then left,

and returned again.
No. 37615-0-III
State v. Ford


       Ford asked Empting to give him her phone, which she did. When she learned he

was going to use the phone to cancel her cell service, Empting immediately took back the

phone and went outside to call her mother in Vancouver. Ford soon after went outside

and approached Empting and again asked for her cell phone. Empting said she was still

on the phone with her mother and she would give him her phone after she planned for the

night. Ford then grabbed Empting by her neck, took her phone, and threw her to the

gravel driveway.

       Ford took Empting’s phone inside the house and Empting got up, ran after him,

and took back her phone. Ford kicked Empting’s feet out from under her and wrestled

her to the ground. He then placed his knee in her stomach area and choked her while her

mother listened on the phone. Ford used his knee to keep her pinned to the ground. Ford

then began strangling Empting, causing her to have difficulty breathing.

       Empting kept hold of her phone. After the assault ended, she said to her mother

that Ford had “thrown her down and that he had got on top of her and he had choked her

twice, once in the house and once outside.” Report of Proceedings (RP) at 243.

       Spokane County Deputy Sheriff Michael Keys was dispatched to the rental for a

domestic disturbance. Deputy Keys saw that Empting had a cut on her right pinky finger,

a cut on her left thumb, bleeding from the left kneecap area, and a red mark across her


                                            2
No. 37615-0-III
State v. Ford


mid-throat line. He took photographs of her injuries, but the photographs were poor

quality and did not depict the injury to Empting’s throat. Deputy Keys then spoke with

Ford. Ford said he and Empting had argued about the Internet bill and the cell phone. He

admitted he placed his knee on her chest in an attempt to get the phone.

       The State charged Ford with one count of assault in the second degree, with a

domestic violence aggravator. The matter proceeded to trial where Empting, her mother,

and Deputy Keys testified for the State. Ford testified in his own defense.

       At the jury instruction conference, the State asked the court to instruct the jury on

the lesser included offense of fourth degree assault. Defense counsel submitted a Petrich1

instruction, which the court gave. The instruction read:

              The State alleges that the defendant committed acts of assault on
       multiple occasions. To convict the defendant of assault, one particular act
       of assault must be proved beyond a reasonable doubt, and you must
       unanimously agree as to which act has been proved. You need not
       unanimously agree that the defendant committed all the acts of assault.

Clerk’s Papers at 92.




       1
         State v. Petrich, 101 Wn.2d 566, 572, 683 P.2d 173 (1984), overruled in part on
other grounds by State v. Kitchen, 110 Wn.2d 403, 406 n.1, 756 P.2d 105 (1988),
abrogated in part on other grounds by In re Pers. Restraint of Stockwell, 179 Wn.2d 588,
316 P.3d 1007 (2014).

                                              3
No. 37615-0-III
State v. Ford


       During closing arguments, the State argued the jury should find Empting credible

and Ford not credible. Defense counsel agreed that credibility was crucial and portrayed

Empting as an emotional wreck and Ford as calm. Defense counsel argued, “Now,

[the prosecutor] wants you to think [Ford is] punishing her, he’s trying to control her.”

RP at 389. During the State’s rebuttal, the prosecutor responded to this by discussing

specific instances of how Ford utilized power and control in his relationship with

Empting. Defense counsel did not object.

       The jury found Ford not guilty of second degree assault, but convicted him of the

lesser included offense of fourth degree assault. It also returned a special verdict finding

the State had proved the domestic violence aggravator beyond a reasonable doubt.

       Ford timely appealed.

                                        ANALYSIS

       INEFFECTIVE ASSISTANCE OF COUNSEL

       Ford contends he was denied effective assistance of counsel. He argues the

Petrich instruction allowed the jury to convict him of uncharged conduct unrelated to the

elected purported strangulation inside the rental. We disagree.

       This court reviews allegations of ineffective assistance de novo. State v. Sutherby,

165 Wn.2d 870, 883, 204 P.3d 916 (2009). To demonstrate ineffective assistance of


                                              4
No. 37615-0-III
State v. Ford


counsel, a petitioner must show both deficient performance and resulting prejudice.

Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). If a

defendant fails to satisfy either prong, a court need not inquire further. State v.

Hendrickson, 129 Wn.2d 61, 78, 917 P.2d 563 (1996).

       A defendant has a right to be informed of the charges against him and, subject to

two exceptions, the State can only try a defendant for the offenses charged. State v.

Peterson, 133 Wn.2d 885, 889, 948 P.2d 381 (1997). One of the exceptions is the State

may try a defendant for a lesser degree crime than the charged crime. RCW 10.61.003;

Peterson, 133 Wn.2d at 889. This exception however requires that the State first allege

the offense that encompasses the lesser offense. Id.

       Ford first argues the assaults that occurred outside were separate incidents from

the assaults that occurred inside. We consider five factors when determining whether

multiple assaultive acts constitute one course of conduct: (1) the length of time over

which the acts occurred, (2) the location of the acts, (3) the defendant’s intent or

motivation for the acts, (4) whether the acts were uninterrupted, and (5) whether there

was an opportunity for the defendant to reconsider his acts. State v. Villanueva-Gonzalez,

180 Wn.2d 975, 985, 329 P.3d 78 (2014).




                                              5
No. 37615-0-III
State v. Ford


       Here, Ford fought Empting for one purpose—to gain control over her cell phone.

The acts all seem to have occurred within a short period of time and within several feet of

each other. There was no interruption from outside to inside, except for the time it took

Empting to arise from the driveway and chase Ford inside. Weighing the five factors, we

consider the melee one course of conduct. Because the assaults were one course of

conduct, we conclude the charged second degree assault offense encompassed the lesser

fourth degree assaults.2

       PROSECUTORIAL MISCONDUCT

       Ford contends the prosecutor committed misconduct. He argues the prosecutor’s

closing argument focused on power and control in domestic violence relationships in

order to elicit an emotional response from the jury. We disagree.

       When reviewing an allegation of prosecutorial misconduct, this court looks to

whether the defendant establishes the prosecutor’s conduct was both improper and



       2
        Ford cites a few unpublished opinions to support his argument that this case
involves multiple acts—State v. Sibley, No. 36498-4-III (Wash. Ct. App. May 14, 2020)
(unpublished), http://www.courts.wa.gov/opinions/pdf/364984_unp.pdf; State v. Coryell,
No. 52369-8-II (Wash. Ct. App. Mar. 3, 2020) (unpublished), http://www.courts.
wa.gov/opinions/pdf/523698_unp.pdf, and State v. Mackey, No. 49198-2-II (Wash. Ct.
App. Jan. 9, 2018) (unpublished), http://www.courts.wa.gov/opinions/pdf/
491982_unp.pdf. We note that those opinions involved assaults that occurred over a
longer period of time than here and/or involved interruptions between the assaults.

                                             6
No. 37615-0-III
State v. Ford


prejudicial. State v. Fisher, 165 Wn.2d 727, 747, 202 P.3d 937 (2009). Where a

defendant does not object during trial to the conduct, he is considered to have waived his

right to object unless the conduct is so flagrant and ill intentioned that a curative

instruction could not have neutralized the potential prejudice. In re Pers. Restraint of

Phelps, 190 Wn.2d 155, 165, 410 P.3d 1142 (2018). When defense counsel raises an

argument in closing, the prosecutor is free to respond to that argument. Id. at 167.

Further, a prosecutor’s reference to the dynamics of domestic violence is not itself

misconduct when inferred from trial testimony and evidence. State v. Magers, 164 Wn.2d

174, 192, 189 P.3d 126 (2008).

       Here, the prosecutor did not bring up any reference to “power and control” during

his initial closing argument. The only reference cited by Ford is from the prosecutor’s

rebuttal argument and only occurred after the defense attorney brought up the idea of

power and control in the relationship between Ford and Empting. It was well within the

purview of the prosecutor to respond to this and his argument was entirely inferred from

the evidence at hand. We conclude that the prosecutor did not commit misconduct by

making this rebuttal argument.




                                               7
No. 37615-0-111
State v. Ford


        Affirmed.

       A majority of the panel has determi ned this opinion will not be printed in the

Washington Appella te Reports, but it will be filed for public record pursuan t to

RCW 2.06.040.



                                          Lawrence-Berrey, J.

WE CONCUR:




    .f~ ,.: r.
Fearing, J.                               Staab, J.




                                            8